                                                                   Case 8:16-bk-15156-CB       Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33          Desc
                                                                                                Main Document    Page 1 of 19


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Faye Rasch, State Bar No. 253838
                                                                    3 frasch@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    4 rbeall@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    5 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    6 Facsimile      714-966-1002

                                                                    7 Attorneys for Chapter 7 Trustee,
                                                                      Thomas H. Casey
                                                                    8                        UNITED STATES BANKRUPTCY COURT
                                                                    9                CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
                                                                   10

                                                                   11 In re                                           Case No. 8:16-bk-15156-CB
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 779 STRADELLA, LLC., a Delaware                 Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                      Limited Liability Company,
                                                                   13                                                 MOTION FOR ORDER AUTHORIZING
                                                                                     Debtor.                          TRUSTEE TO ENTER INTO
                                                                   14                                                 SETTLEMENT AGREEMENT;
                                                                                                                      MEMORANDUM OF POINTS AND
                              Tel 714-966-1000




                                                                   15                                                 AUTHORITIES, DECLARATION OF
                                                                                                                      THOMAS H. CASEY IN SUPPORT
                                                                   16
                                                                                                                      Date: September 10, 2019
                                                                   17                                                 Time: 2:30 p.m.
                                                                                                                      Ctrm: 5D
                                                                   18

                                                                   19

                                                                   20 TO THE HONORABLE CATHERINE E BAUER, UNITED STATES BANKRUPTCY

                                                                   21 JUDGE:

                                                                   22           Thomas H. Casey, the chapter 7 trustee (the “Trustee”) for the bankruptcy estate
                                                                   23 (the “Estate”) of 779 Stradella, LLC (the “Debtor”), files this Chapter 7 Trustee’s Motion for

                                                                   24 Order Authorizing Trustee to Enter into Settlement Agreement (the “Motion”). In support

                                                                   25 of the Motion, the Trustee submits the following memorandum of points and authorities

                                                                   26 and his declaration (the “Casey Declaration”).

                                                                   27

                                                                   28
                                                                        1230731.1                                                                           MOTION
                                                                   Case 8:16-bk-15156-CB        Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33            Desc
                                                                                                 Main Document    Page 2 of 19


                                                                    1 I.        INTRODUCTION
                                                                    2           By this Motion, the Trustee seeks the Court's approval of a Settlement Agreement

                                                                    3 (the "Agreement") entered into between the Trustee on one hand and Paul A. Manafort

                                                                    4 ("Manafort”), on the other hand, a true and correct copy of which is attached hereto as

                                                                    5 Exhibit “1”. The Agreement resolves all issues as to Mr. Manafort with respect to certain

                                                                    6 transfers that were made pre-petition without the need for further litigation.

                                                                    7           As such, the Trustee believes the Agreement is in the best interests of the Estate

                                                                    8 and all creditors. The Agreement is also fair and reasonable and is a valid exercise of the

                                                                    9 Trustee’s business judgment. The Agreement was entered into in good faith and was

                                                                   10 negotiated at arm’s length. The Trustee requests that the Court enter an order pursuant

                                                                   11 to Federal Rule of Bankruptcy Procedure (“FRBP”) 9019 authorizing the Trustee to enter
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 into the Agreement and approving the terms of the Agreement.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 II.       BACKGROUND FACTS
                                                                   14           On December 21, 2016 (the “Petition Date”), the Debtor filed its petition for relief
                              Tel 714-966-1000




                                                                   15 under chapter 11 of title 11 of the United States Code (“Bankruptcy Code”). The case is

                                                                   16 pending in the United States Bankruptcy Court for the Central District of California, Santa

                                                                   17 Ana Division (the “Court”), bearing Case No. 8:16-bk-15156-CB (“Bankruptcy Case”).

                                                                   18           The Bankruptcy Case was subsequently converted to one under Chapter 7 of the

                                                                   19 United States Bankruptcy Code. Thereafter, Thomas H. Casey was duly appointed

                                                                   20 chapter 7 trustee.

                                                                   21           As of the Petition Date, Debtor’s sole asset was the Property – a single-family

                                                                   22 residence located at 779 Stradella Road, Los Angeles, California 90077 ("Property"). The

                                                                   23 Property was encumbered by (i) a first priority deed of trust held by Genesis Capital

                                                                   24 Master Fund II, LLC (the "Secured Creditor"), that secures a debt of no less than $7.96

                                                                   25 million, (ii) a second priority deed of trust held by Paul Manafort that secures an alleged

                                                                   26 debt of approximately $2.7 million (the “Manafort Lien”), (iii) property tax liens held by the

                                                                   27 Los Angeles County Tax Collector that secure tax obligations of approximately $200,000,

                                                                   28 (iv) a lien in favor of Vantage Design Group, Inc. in the amount of $63,352.43 (the
                                                                        1230731.1                                      2                                       MOTION
                                                                   Case 8:16-bk-15156-CB       Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33            Desc
                                                                                                Main Document    Page 3 of 19


                                                                    1 “Vantage Lien”), and (v) a lien in favor of Mr. Speedy Plumbing & Rooter, Inc. in the

                                                                    2 amount of $15,500 (the “Speedy Lien”).

                                                                    3           On June 5, 2018, upon noticed motion, the Court authorized the Trustee to sell the

                                                                    4 Property free and clear of liens with the net sales proceeds to attach in the same value,

                                                                    5 priority, and subject to all of the Trustee's rights to object to, dispute, or subordinate such

                                                                    6 liens. The Manafort Lien and the Vantage Lien were each disputed as preferential

                                                                    7 transfers and were not paid upon sale of the Property. The sale resulted in $104,000.00

                                                                    8 in funds to the Estate plus a credit bid by the Secured Creditor.

                                                                    9           Initially Manafort held a second Deed of Trust recorded on December 20, 2016 as

                                                                   10 Instrument No. 20161618867 in the Official Records (the “Manafort Deed of Trust”)

                                                                   11 secured by the Property.
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           On December 1, 2016, Jeffrey Yohai ("Yohai") executed a Power of Attorney
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 appointing Manafort as his attorney in fact and authorizing Manafort to act on his behalf.

                                                                   14 Manafort executed the Manafort Deed of Trust as “attorney in fact” for Yohai.
                              Tel 714-966-1000




                                                                   15           On or about February 5, 2018, Manafort, by Assignment of Deed of Trust, assigned

                                                                   16 his interest in the Deed of Trust to Yohai which Assignment was recorded as Instrument

                                                                   17 No. 20180116782 in the Official Records (“Assignment”).

                                                                   18           On April 26, 2018, the Trustee commenced an adversary proceeding against Yohai

                                                                   19 on the basis that the Manafort Deed of Trust was an avoidable transfer (“Adversary

                                                                   20 Proceeding”).

                                                                   21           On November 16, 2018, the Trustee amended its complaint in the Adversary

                                                                   22 Proceeding to include Paul Manafort as a defendant.

                                                                   23           The Adversary Proceeding sought to recover the avoidable transfer from Manafort.

                                                                   24 Although the facts are uncontested and clear, Debtor refused to agree to the Trustee's

                                                                   25 recovery of the transfer. Despite such refusal, Manafort has agreed to the Agreement

                                                                   26 which will avoid the transfer and remove the lien for the benefit of the Estate. Thus, the

                                                                   27 Agreement will free up proceeds from the sale of the Property for the benefit of the Estate.

                                                                   28
                                                                        1230731.1                                     3                                       MOTION
                                                                   Case 8:16-bk-15156-CB             Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33                     Desc
                                                                                                      Main Document    Page 4 of 19


                                                                    1             The Agreement is a compromise of disputed claims and shall not be construed as

                                                                    2 an admission of liability or responsibility for any purpose by any party. To avoid further

                                                                    3 litigation of the Adversary Proceeding, and to maximize the return to the creditors of the

                                                                    4 Estate, the Parties wish to resolve the disputes between them as set forth below:

                                                                    5             A.      Summary of the Terms of the Agreement
                                                                    6             The Agreement contains, inter alia, the following salient terms, among other terms1:
                                                                    7                     1.       Bankruptcy Court Approval.
                                                                    8             This Agreement is subject to approval by the Bankruptcy Court in the Bankruptcy

                                                                    9 Case. This Agreement is contingent upon and expressly conditioned on the issuance of

                                                                   10 an order by the Bankruptcy Court in the Bankruptcy Case approving this Agreement

                                                                   11 pursuant to Federal Rule of Bankruptcy Procedure 9019. Unless and until approved by
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 the Bankruptcy Court, this Agreement set forth herein is of no force or effect whatsoever.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 The Parties are bound by this Agreement subject only to Bankruptcy Court approval.

                                                                   14                     2.       Assignment
                              Tel 714-966-1000




                                                                   15             Manafort shall assign any and all right, title and interest in the Manafort Deed of

                                                                   16 Trust and Assignment to the Trustee. On the Effective Date, as defined in the Agreement,

                                                                   17 Manafort shall deliver to the Trustee: (i) a full reconveyance of the Manafort Deed of Trust

                                                                   18 and (ii) an assignment both in form and content acceptable to the Trustee in his sole

                                                                   19 discretion.

                                                                   20                     3.       Dismissal of Adversary Proceeding
                                                                   21             Within ten (10) days after the Order becomes final, the Trustee shall cause the

                                                                   22 Adversary proceeding to be dismissed as to Mr. Manafort.

                                                                   23                     4.       Allowance of Claims.
                                                                   24             The Trustee has been provided supporting documentation and based thereon will

                                                                   25 deem the following claims allowed as general unsecured claims:

                                                                   26                     a. $1,624,864.81 on behalf of Paul Manafort; and

                                                                   27

                                                                   28       1
                                                                                If any terms herein contradict any terms in the Agreement, the terms in the Agreement shall control.
                                                                        1230731.1                                               4                                             MOTION
                                                                   Case 8:16-bk-15156-CB        Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33            Desc
                                                                                                 Main Document    Page 5 of 19


                                                                    1                  b. $405,000.00 on behalf of MC Brooklyn Holdings.

                                                                    2                  5.     Settlement Contingency
                                                                    3           The Trustee, concurrently with the filing of this Motion, will file a motion to approve

                                                                    4 compromise in the Mt. Yohai bankruptcy case, case number 8:16-bk-15157-CB, that will

                                                                    5 similarly resolve the issues in the adversary proceeding filed in that case against Kathleen

                                                                    6 Manafort and Jeff Yohai regarding an avoidable transfer. The Parties agree that this

                                                                    7 Agreement will be enforceable only upon Court approval of both settlements. Each

                                                                    8 settlement is set for hearing on the same date and time.

                                                                    9 III.      THE AGREEMENT IS FAIR AND REASONABLE, IS IN THE BEST INTEREST
                                                                   10           OF THE ESTATE AND CREDITORS, AND SHOULD BE APPROVED BY THE
                                                                   11           COURT
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           FRBP 9019(a) provides:
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                  On motion by the trustee and after notice and a hearing, the
                                                                                       court may approve a compromise or settlement. Notice shall
                                                                   14                  be given to creditors, the United States Trustee, the debtor,
                                                                                       and indenture trustees as provided in Rule 2002 and to any
                              Tel 714-966-1000




                                                                   15                  other entity as the court may direct.

                                                                   16           The standard to be applied to the approval of a settlement includes the probability

                                                                   17 of success of any litigation, the difficulties in collection on a judgment, the complexity of

                                                                   18 the matter, the expense, inconvenience or delay occasioned by resolution through

                                                                   19 litigation, interests of creditors, and the reasonableness of the compromise. See In re

                                                                   20 A&C Properties, 784 F.2d 1377, 1380-81 (9th Cir. 1986), cert. den., Martin v. Robinson,

                                                                   21 479 U.S. 854, 107 S.Ct. 189 (1989). Although the court is to consider the range of results

                                                                   22 in litigation, "the court's assessment does not require resolution of the issues, but only

                                                                   23 their identification, so that the reasonableness of the settlement may be evaluated." In re

                                                                   24 Hermitage Inn, Inc., 66 B.R. 71, 72 (Bankr. D. Colo. 1986). Additionally, it is well

                                                                   25 established that, as a matter of public policy, settlements are favored over continued

                                                                   26 litigation. In re Heissenger Resources, Ltd., 67 B.R. 378, 382 (C.D. Ill. 1986).

                                                                   27           In ruling on a proposed compromise, a bankruptcy court should give substantial

                                                                   28 weight to the trustee's views as to the merits of the compromise and settlement and
                                                                        1230731.1                                       5                                       MOTION
                                                                   Case 8:16-bk-15156-CB        Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33            Desc
                                                                                                 Main Document    Page 6 of 19


                                                                    1 should not substitute its own judgment for that of the trustee. See In re Blair, 538 F.2d

                                                                    2 849, 851 (9th Cir. 1976); see also In re Calra Leather, Inc., 44 B.R. 457, 466 (Bankr.

                                                                    3 S.D.N.Y. 1984). Nor does the Court need to conduct an extensive investigation into the

                                                                    4 merits of the claims that the parties seek to settle. See In re Walsh Const., Inc., 669 F.2d

                                                                    5 1325, 1328 (9th Cir. 1982). Rather, the court should "canvass the issues and see whether

                                                                    6 the settlement 'fall[s] below the lowest point in the range of reasonableness.'" In re W.T.

                                                                    7 Grant, 699 F.2d 599, 608 (2d Cir. 1982); see also In re Bell & Beckwith, 87 B.R. 472, 474

                                                                    8 (N.D. Ohio 1987).

                                                                    9           Utilizing the standards set forth above, the Trustee believes the Agreement is in the

                                                                   10 best interests of the Estate and its creditors. The Trustee is confident that he would

                                                                   11 succeed on the merits of the complaint, however, with this Agreement, the Trustee is
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 receiving everything he would have received in successfully litigating the complaint. As a
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 result, the Agreement is beneficial to the Trustee and the Estate.

                                                                   14           There is no issue with collections in this case, since the Agreement will result in the
                              Tel 714-966-1000




                                                                   15 reconveyance of the Manafort Deed of Trust, rather than a money judgment.

                                                                   16           The dispute with Manafort is not necessarily complex, but the Estate is likely to

                                                                   17 incur substantial administrative costs to litigate this action. The settlement will act to

                                                                   18 remove the Manafort Lien from the Sale Proceeds such that the Sale Proceeds can be

                                                                   19 used for the benefit of the Estate. Since the Agreement calls for the reconveyance of the

                                                                   20 Manafort Lien, the Trustee will achieve the same success in this Agreement without the

                                                                   21 need to litigate the issue and cause additional expense to the Estate.

                                                                   22           Based upon the foregoing, the settlement is fair and reasonable, is in the best

                                                                   23 interests of creditors and the Estate and is a valid exercise of the Trustee’s business

                                                                   24 judgment. The compromise was entered into in good faith and was negotiated at arms’

                                                                   25 length. The Agreement will lead to a distribution from the proceeds of the previous sale of

                                                                   26 the Property and therefore is in the best interests of creditors of the Estate. The

                                                                   27 Agreement, as set forth in Exhibit "1", should be approved by this Court. Accordingly, the

                                                                   28 Trustee requests that the Bankruptcy Court enter an order pursuant to FRBP 9019
                                                                        1230731.1                                      6                                       MOTION
                                                                   Case 8:16-bk-15156-CB        Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33           Desc
                                                                                                 Main Document    Page 7 of 19


                                                                    1 authorizing the Trustee to enter into the Agreement and approving the terms of the

                                                                    2 Agreement.

                                                                    3 IV.       THE AGREEMENT ONLY AFFECTS THE RIGHTS OF MANAFORT AND THE
                                                                    4           TRUSTEE
                                                                    5           The Adversary Proceeding alleged a preference or fraudulent transfer of the Deed

                                                                    6 of Trust from Debtor to Manafort. The Agreement essentially accomplishes the goal of the

                                                                    7 Adversary Proceeding by having Manafort assign any and all right, title and interest in the

                                                                    8 Manafort Deed of Trust and Assignment to the Trustee. Thus, the lien will be removed

                                                                    9 from the proceeds of the sale of the Property, freeing up funds for the benefit of the

                                                                   10 Estate. Despite the undisputed facts, Debtor has consistently held that there was no

                                                                   11 transfer. As a result, the Trustee sought an Agreement with Manafort transferring only the
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 right, title and interest in the Deed of Trust and Assignment that Manafort owns to the
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Trustee. As a result, the Agreement deals only with the rights and interests of Manafort

                                                                   14 and the Trustee. Additionally, the Trustee has moved for, and the Court has granted, an
                              Tel 714-966-1000




                                                                   15 entry of default against Jeff Yohai in the adversary proceeding. The Trustee is working

                                                                   16 toward filing a motion for default judgment as soon as possible, and combined with this

                                                                   17 Agreement, the Adversary Proceeding will be resolved.

                                                                   18           The Agreement calls for Manafort to assign any and all right, title and interest in the

                                                                   19 Manafort Deed of Trust and Assignment that he owns to the Trustee. Thus, the

                                                                   20 Agreement is limited to the assignment of Manafort’s interests, such as they are, in the

                                                                   21 Manafort Deed of Trust and Assignment to the Trustee. Any interests Manafort possesses

                                                                   22 may be transferred. While Debtor disputes whether an assignment of the Manafort Deed

                                                                   23 of Trust ever occurred, this Agreement only serves to transfer the rights and interests

                                                                   24 Manafort currently possesses to the Trustee. Debtor has no interest in the rights and

                                                                   25 interests being assigned to the Trustee by Manafort. To the extent that Debtor has an

                                                                   26 interest in the Deed of Trust, such interest is not affected by the Agreement. As the

                                                                   27 Agreement therefore only affects the rights of the Trustee and Manafort, the Agreement is

                                                                   28 only entered into as between Manafort and the Trustee.
                                                                        1230731.1                                      7                                       MOTION
                                                                   Case 8:16-bk-15156-CB       Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33             Desc
                                                                                                Main Document    Page 8 of 19


                                                                    1           Furthermore, the Trustee believes that the transfer of the Manafort Deed of Trust is

                                                                    2 a clear preference or fraudulent transfer. Despite Debtor’s contentions regarding the

                                                                    3 assignment, Manafort has agreed to the Agreement, which is in the best interests of

                                                                    4 creditors since the Agreement resolves the dispute where the lien will be removed from

                                                                    5 the proceeds of the sale of the Property without the need for litigation and no party admits

                                                                    6 liability. Thus, the Court should find that the Agreement is in the best interests of the

                                                                    7 Estate and approve the Agreement.

                                                                    8 V.        CONCLUSION
                                                                    9           Based upon the foregoing, and the accompanying Casey Declaration, the Trustee

                                                                   10 respectfully requests that the Court enter an order providing the following relief:

                                                                   11           1.    Granting the Motion;
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           2.    Approving the terms of the Agreement, a copy of which is attached hereto as
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Exhibit “1,” and authorizing the Trustee to enter into the Agreement;

                                                                   14           3.    Authorizing the Trustee to execute any documents or take any actions
                              Tel 714-966-1000




                                                                   15 reasonably necessary to effectuate the terms of the Agreement; and

                                                                   16           4.    Granting such other and further relief as this Court may deem just and

                                                                   17 proper.

                                                                   18                                             Respectfully submitted,

                                                                   19 Dated: August 20, 2019                      WEILAND GOLDEN GOODRICH LLP

                                                                   20

                                                                   21                                             By: /s/ Ryan W. Beall
                                                                                                                      RYAN W. BEALL
                                                                   22                                                 Attorneys for Chapter 7 Trustee,
                                                                                                                      Thomas H. Casey
                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1230731.1                                     8                                       MOTION
                                                                   Case 8:16-bk-15156-CB           Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33          Desc
                                                                                                    Main Document    Page 9 of 19


                                                                    1                                DECLARATION OF THOMAS H. CASEY
                                                                    2               I, Thomas H. Casey, declare as follows:

                                                                    3               1.    I am the duly appointed chapter 7 trustee for the bankruptcy estate of 779

                                                                    4 Stradella, LLC. I know each of the following facts to be true of my own personal

                                                                    5 knowledge or on information and belief and, if called as a witness, I could and would

                                                                    6 competently testify with respect thereto. I make this declaration in support of the Chapter

                                                                    7 7 Trustee's Motion For Order Authorizing Trustee To Enter Into Settlement Agreement

                                                                    8 (the “Motion”). Any and all capitalized terms not expressly defined herein shall have the

                                                                    9 meaning ascribed to them in the Motion.

                                                                   10               2.    According to the proceedings docket, on December 21, 2016 (the “Petition

                                                                   11 Date”), the Debtor filed its petition for relief under chapter 11 of title 11 of the United
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 States Code (“Bankruptcy Code”). The case is pending in the United States Bankruptcy
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Court for the Central District of California, Santa Ana Division (the “Court”), bearing Case

                                                                   14 No. 8:16-bk-15156-CB (“Bankruptcy Case”).
                              Tel 714-966-1000




                                                                   15               3.    The Bankruptcy Case was subsequently converted to one under Chapter 7

                                                                   16 of the United States Bankruptcy Code. Thereafter, I was duly appointed chapter 7 trustee.

                                                                   17               4.    I have reviewed the Debtor's schedules which reflect that as of the Petition

                                                                   18 Date, Debtor’s sole asset was the Property – a single-family residence located at 779

                                                                   19 Stradella Road, Los Angeles, California 90077. The Property was encumbered by (i) a

                                                                   20 first priority deed of trust held by Genesis Capital Master Fund II, LLC, that secures a debt

                                                                   21 of no less than $7.96 million, (ii) a second priority deed of trust held by Paul Manafort that

                                                                   22 secures an alleged debt of approximately $2.7 million (the “Manafort Lien”), (iii) property

                                                                   23 tax liens held by the Los Angeles County Tax Collector that secure tax obligations of

                                                                   24 approximately $200,000, (iv) a lien in favor of Vantage Design Group, Inc. in the amount

                                                                   25 of $63,352.43 (the “Vantage Lien”), and (v) a lien in favor of Mr. Speedy Plumbing &

                                                                   26 Rooter, Inc. in the amount of $15,500 (the “Speedy Lien”).

                                                                   27               5.    On June 5, 2018, upon noticed motion, the Court authorized me to sell the

                                                                   28 Property free and clear of liens with the net sales proceeds to attach in the same value,
                                                                        1230731.1                                                                               MOTION
                                                                                                                         9
Case 8:16-bk-15156-CB   Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33   Desc
                         Main Document    Page 10 of 19
Case 8:16-bk-15156-CB   Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33   Desc
                         Main Document    Page 11 of 19




                  EXHIBIT 1
 Case 8:16-bk-15156-CB         Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33                 Desc
                                Main Document    Page 12 of 19

                                SETTLEMENT AGREEMENT

        This Settlement Agreement (the "Agreement") is entered into by and between Thomas H.
Casey, solely in his capacity as the chapter 7 trustee (the "Trustee") for the estate (the "Estate")
of 779 Stradella, LLC (the "Debtor"), on the one hand, and Paul A. Manafort (“Manafort" and
Manafort along with the Trustee collectively, the "Parties"), on the other hand, with respect to
the following recitals and objectives (the "Recitals"):

                                           RECITALS
                                           U




        A.     On December 21, 2016 (the “Petition Date”), the Debtor filed its petition for relief
under chapter 11 of title 11 of the United States Code (“Bankruptcy Code”). The case is pending
in the United States Bankruptcy Court for the Central District of California, Santa Ana Division
(the “Court”), bearing Case No. 8:16-bk-15156-CB (“Bankruptcy Case”).

         B.    The Bankruptcy Case was subsequently converted to one under Chapter 7 of the
United States Bankruptcy Code. Thereafter, Thomas H. Casey was duly appointed chapter 7
trustee.

        C.     As of the Petition Date, the Estate held and the Trustee now holds fee title to the
real property commonly known as 779 Stradella Road, Los Angeles, California ("Property").

       D.     Initially Manafort held a second Deed of Trust recorded on December 20, 2016 as
Instrument No. 20161618867 in the Official Records (the “Manafort Deed of Trust”) secured by
the Property.

       E.    On December 1, 2016, Jeffrey Yohai ("Yohai") executed a Power of Attorney
appointing Manafort as his attorney in fact and authorizing Manafort to act on his behalf.
Manafort executed the Manafort Deed of Trust as “attorney in fact” for Yohai.

       F.      On or about February 5, 2018, Manafort, by Assignment of Deed of Trust,
assigned his interest in the Deed of Trust to Yohai which Assignment was recorded as
Instrument No. 20180116782 in the Official Records (“Assignment”).

       G.     On April 26, 2018, the Trustee commenced an adversary proceeding against
Manafort on the basis that the Manafort Deed of Trust was an avoidable transfer (“Adversary
Proceeding”).

       H.      Manafort has asserted claims against the Estate.

       I.      Each of the Parties denies liability to all others. This Agreement is a compromise
of disputed claims and shall never be construed as an admission of liability or responsibility for
any purpose by any party. To avoid further litigation of the Adversary Proceeding, and to
maximize the return to the creditors of the Estate, the Parties wish to resolve the disputes
between them as set forth below:




                                               - 1 of 6 -

                                      EXHIBIT 1         PAGE 11
 Case 8:16-bk-15156-CB         Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33                   Desc
                                Main Document    Page 13 of 19
                                         AGREEMENT
                                         U




       Pursuant to the Recitals, and in consideration of the covenants, obligations, agreements,
warranties, and representations contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and subject to the
terms and conditions of this Agreement, the Trustee on the one hand and Manafort on the other
hand intending, subject to Court approval hereof, to be legally bound by this Agreement, hereby
covenant, agree, warrant, represent, and declare as follows:

                                             ARTICLE 1

                        APPROVAL OF AGREEMENT BY COURT
                        U




        1.      Bankruptcy Court Approval. The Agreement is subject to Court approval and
is not binding upon or enforceable against the Parties until an order approving this Agreement is
entered by the Court. A motion to approve this Agreement shall be filed as soon as is practicable
after the execution of this Agreement. The effective date of the Agreement (the "Effective Date")
is defined as the date on which the order becomes a final order. For purposes of this Agreement,
an order shall be deemed to be a final order fifteen (15) days after its entry unless an appeal is
timely-filed and a stay pending appeal is obtained, in which case the order will become final
after the stay pending appeal is lifted or removed (“Order”).

                                             ARTICLE 2

                                 UTERMS OF SETTLEMENT


        2.1     Assignment. Manafort shall assign any and all right, title and interest in the
Manafort Deed of Trust and Assignment to the Trustee. On the Effective Date, Manafort shall
deliver to the Trustee: (i) a full reconveyance of the Manafort Deed of Trust and (ii) an
assignment both in form and content acceptable to the Trustee in his sole discretion.

        2.2      Adversary Proceeding Dismissal: Within ten (10) days after the Order becomes
final as set forth in Article 1 above, the Trustee shall cause the Adversary proceeding to be
dismissed.

       2.3     Allowance of Claims. The Trustee has been provided supporting documentation
and based thereon will deem the following claims allowed as general unsecured claims
("Allowed Claims"):

               a.$1,624,864.81 on behalf of Paul Manafort; and

               b. $405,000.00 on behalf of MC Brooklyn Holdings.

       The Allowed Claims shall not be disallowed or subject to any further objection in any
matter whatsoever, shall not be subject to any subordination, offset or recoupment rights that
may be asserted by the Trustee or the estate, and the Trustee waives any right he or the estate
may have under section 502(d) of the Bankruptcy Code with respect to the claim.


2

                                      EXHIBIT 1      PAGE 12
    Case 8:16-bk-15156-CB       Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33                  Desc
                                 Main Document    Page 14 of 19
      2.4     Proof of Claim. Nothing set forth herein shall prejudice or be deemed a bar to
Manafort’s right to file a proof of claim in the Debtor’s bankruptcy case.

       2.5     Settlement Contingent Upon Stipulation. Kathleen Manafort and Thomas H.
Casey, in his capacity as Chapter 7 trustee of the bankruptcy case of Mt. Yohai, LLC, bankruptcy
case number 8:16-bk-15157-CB, have entered into an agreement whereby, inter alia, Kathleen
Manafort will have an allowed general unsecured claim in the amount of $748,216.85 in the Mt.
Yohai, LLC bankruptcy case. Mr. Casey will file a Motion to Approve Compromise with the
Court in the Mt. Yohai, LLC case memorializing that agreement ("Mt. Yohai Agreement"). Both
the Mt. Yohai Agreement and this Agreement are contingent upon Court approval of both the
Mt. Yohai Agreement and this Agreement.


                                              ARTICLE 3

                                  DISPUTES AND REMEDIES
                                  M




        3.      Limitation of Remedies and Damages. In the event there is any dispute under
this Agreement, the aggrieved Party shall not be entitled to exemplary or punitive damages so
that the aggrieved Party’s remedy in connection with any action arising under or in any way
related to this Agreement shall be limited to a breach of contract action and any damages in
connection therewith are limited to actual damages.

                                              ARTICLE 4

                         REPRESENTATIONS AND WARRANTIES
                         U




        4.1    UReliance on Independent Investigation . Except as otherwise provided in this
                                                          U




Paragraph, the Parties acknowledge that they have entered into this Agreement in reliance on
their own independent investigations and analysis of the facts underlying the subject matter of
this Agreement, and no representations, warranties, or promises of any kind have been made
directly or indirectly to induce them to execute this Agreement other than those that are
expressly set forth herein.

       4.2     UAdvice of Counsel . The Parties acknowledge and represent that they have the
                                      U




advice of attorneys of their own choosing in connection with the evaluation and execution of this
Agreement or that after being advised to consult with an attorney of their own choosing, they
have voluntarily opted not to do so.

        4.3    UNo Prior Assignments . Each Party represents that it has not pledged,
                                          U




transferred, or assigned to any third party any right, interest, claim, or cause of action being
transferred, conveyed, released, or compromised pursuant to this Agreement, and will indemnify
all other Parties from and against any third party claim asserting such a pledge, transfer, or
assignment of any such right, interest, claim, or cause of action.

       4.4     Execution of Documents and Capacity to Enter Into the Agreement. Each
               U




Party does hereby state, certify, warrant, and represent to the other that such party has the right,
power, capacity, and authority to enter into this Agreement, and, subject to the entry of the Sale



3

                                          EXHIBIT 1    PAGE 13
    Case 8:16-bk-15156-CB              Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33         Desc
                                        Main Document    Page 15 of 19
Order, to fully perform its obligations under this Agreement, and hereby agrees to execute all
instruments reasonably necessary to consummate the transaction contemplated by this
Agreement, and neither this Agreement nor the release of any claim pursuant to this Agreement
violates any agreement by which such Party is bound.

                                                ARTICLE 5

                           GENERAL TERMS AND PROVISIONS
                           U




        5.1    UEntire Agreement . This Agreement will constitute the entire agreement between
                                         U




the Parties and supersede all prior or contemporary understandings or agreements. No
supplement, modification, waiver or termination shall be binding or enforceable unless executed
in writing by the parties to be bound thereby.

       5.2    Amendment of Agreement . No modification of, deletion from, or addition to
               U                                 U




this Agreement shall be effective unless made in writing and executed by the Parties hereto.

        5.3    UConstruction of Agreement . Section headings have been inserted for
                                                     U




convenience only and shall not be given undue consideration in resolving questions of
construction or interpretation. For purposes of determining the meaning of, or resolving any
ambiguity with respect to, any word, phrase, term, or provision of this Agreement, each Party
shall be deemed to have had equal bargaining strength in the negotiation of this Agreement and
equal control over the preparation of this document, such that neither the Agreement nor any
uncertainty or ambiguity herein shall be arbitrarily construed or resolved against any Party under
any rule of construction.

       5.4     Further Assurances. Each Party shall promptly execute (in recordable form, if
               U




applicable) any and all instruments and documents and take all other actions that may be
required or reasonably requested by the other to effectuate the contemplated settlement.

       5.5     Attorneys' Fees. If any action or proceeding is instituted to enforce this
               U




Agreement, the prevailing party shall be awarded its reasonable attorneys' fees and other
reasonable costs incurred therein.

       5.6    Governing Law/ Jurisdiction . This Agreement shall be interpreted and
               U                                         U




governed by the laws of the State of California. In the event that a dispute arises regarding this
Agreement, the Court shall have exclusive jurisdiction to interpret and enforce this Agreement.

        5.7    UCounterparts . This Agreement may be executed in one or more counterparts.
                                   U




When counterparts have been executed by all the Parties hereto, this Agreement shall become
effective, and the counterparts shall together constitute one document.

        5.8    USeverability . In the event that any term or provision of this Agreement is held by
                               U




any court of competent jurisdiction to be illegal, invalid, or unenforceable for any reason, then
the remaining portions of this Agreement shall nonetheless remain in full force and effect, unless
such portion of the Agreement is so material that its deletion would violate the obvious purpose
and intent of the Parties or otherwise materially adversely affect the benefit of this Agreement to
a Party.



4

                                             EXHIBIT 1       PAGE 14
    Case 8:16-bk-15156-CB      Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33                 Desc
                                Main Document    Page 16 of 19
        5.9    Waiver . The failure by any Party to enforce any term or provision of this
               U       U




Agreement shall not constitute a waiver of the right to enforce the same term or provision, or any
other term or provision, thereafter. No waiver by any Party of any term or provision of this
Agreement shall be deemed or shall constitute a waiver of any other provision of this Agreement,
whether or not similar, nor shall any such waiver constitute a continuing waiver unless otherwise
expressly provided in writing.

       5.10 Inurement . This Agreement shall inure to the benefit of and be fully binding
               U           U




upon each of the Parties and upon their respective heirs, executors, successors, assigns, and
grantees.




5

                                     EXHIBIT 1       PAGE 15
Case 8:16-bk-15156-CB   Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33   Desc
                         Main Document    Page 17 of 19




                             EXHIBIT 1   PAGE 16
        Case 8:16-bk-15156-CB                     Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33                                      Desc
                                                   Main Document    Page 18 of 19



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Motion for Order Authorizing Trustee to Enter Into
Settlement Agreement; Memorandum of Points and Authorities, Declaration of Thomas H. Casey in Support
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 20, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 20, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

779 Stradella, LLC
A Delaware Limited Liability Company
3991 MacArthur Blvd., Suite 125
Newport Beach, CA 92660-3049
MAIL RETURNED 12/17/18

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 20, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Served by Personal Delivery
Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtroom 5D
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 8/20/2019                      Victoria Rosales
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:16-bk-15156-CB                     Doc 269 Filed 08/20/19 Entered 08/20/19 16:50:33                                      Desc
                                                   Main Document    Page 19 of 19


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
Jeffrey W Dulberg jdulberg@pszjlaw.com
Oscar Estrada oestrada@ttc.lacounty.gov
Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
Beth Gaschen bgaschen@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
Richard Girgado rgirgado@counsel.lacounty.gov
Barry S Glaser bglaser@swesq.com, erhee@swesq.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Michael J Hauser michael.hauser@usdoj.gov
James Andrew Hinds jhinds@jhindslaw.com, mduran@jhindslaw.com
Marc Y Lazo mlazo@whbllp.com, rosie.cantillo.paralegal@gmail.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
Daren M Schlecter daren@schlecterlaw.com, assistant@schlecterlaw.com
Kambiz J Shabani joseph@shabanipartners.com
Paul R Shankman pshankman@jhindslaw.com, mduran@jhindslaw.com
David B Shemano dshemano@shemanolaw.com
Rachel M Sposato rsposato@jhindslaw.com, mduran@jhindslaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
